                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON 
 
 
OHIO & VICINITY CARPENTERS’                          :       Case No. 3:16-cv-499
  FRINGE BENEFIT FUNDS, INC.,

                              Plaintiff,                     District Judge Thomas M. Rose
                                                             Magistrate Judge Michael R. Merz
       -vs-

GRAY GUY GROUP, LLC,

                              Defendant.             :


               ORDER ADOPTING REPORT AND RECOMMENDATIONS



       The Court has reviewed the Report and Recommendations of United States Magistrate Judge

Michael R. Merz (ECF No. 15), to whom this case was referred pursuant to 28 U.S.C. ' 636(b), and

noting that no objections have been filed thereto and that the time for filing such objections under

Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and Recommendations.

       Accordingly, the Motion of Plaintiff (ECF No. 14) to amend the judgment to include

$50,368.28 in unpaid covered fringe benefits due and owing and legal fees and costs in the

amount of $3,439.01 for a total of $53, 807.29 (ECF No. 14) is GRANTED.


May 1, 2019                                   *s/Thomas M. Rose
                                                             Thomas M. Rose
                                                        United States District Judge




 
